DETAILED ACTION
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Van Ness on February 10, 2021.

The application has been amended as follows: 
Please AMEND or CANCEL the claims as follows:
1-20.	(Cancelled)
21. 	(Currently Amended)  An apparatus comprising:
a graphics processor; and
a memory, wherein a plurality of memory channels are included within the memory, each of the plurality of memory channels within the memory including:
one or more processing units to perform sparse matrix operations within the memory, and
a controller to control processing operations of the one or more processing units, the controller to communicate with the graphics processor, including the controller to: 
receive an indication from the graphics processor that one or more sparse matrix operations are to be performed within the memory, [[and]] 
; and
store results of the one or more sparse matrix operations in the memory.
22. 	(Currently Amended)  The apparatus of claim 21, wherein the one or more processing units of each of the plurality of memory channels within the memory are operable to perform fused multiply add (FMA) operations in the performance of the one or more sparse matrix operations.
23. 	(Currently Amended)  The apparatus of claim 22, wherein the controller of each of the plurality of memory channels within the memory is to control the FMA operations of the respective memory channel.
24-25. 	(Cancelled)
26. 	(Currently Amended)  The apparatus of claim 21, wherein, upon completion of one or more sparse matrix operations, each controller is to transmit an indication to the graphics processor confirming performance of the one or more sparse matrix operations within the memory.
27.	(Previously Presented)  The apparatus of claim 21, wherein the one or more sparse matrix operations comprise operations in which a majority of elements of a matrix are zero or an insignificant value.

29. 	(Currently Amended)  A method comprising:
receiving an indication from a graphics processor regarding one or more sparse matrix operations to be performed within a memory in a computing system, the indication being received by a controller of a first memory channel of a plurality of memory channels [[of a]] included within the memory in [[a]] the computing system, the computing system including the graphics processor;
in response to the indication from the graphics processor, retrieving, by the controller, sparse matrix data for the one or more sparse matrix operations and forwarding the sparse matrix data to one or more processing units of the first memory channel; and
performing, by the one or more processing units within the memory, the one or more sparse matrix operations with the sparse matrix data; and 
storing in the memory, by the controller, results of the one or more sparse matrix operations.
30. 	(Previously Presented)  The method of claim 29, wherein the one or more sparse matrix operations include a fused multiply add (FMA) operation.
31-32. 	(Cancelled)
33. 	(Currently Amended)  The method of claim 29, further comprising:
upon completion of one or more sparse matrix operations within the memory, transmitting, by the controller, an indication to the graphics processor confirming performance of the one or more sparse matrix operations.

35. 	(Currently Amended)  A computing system comprising:
one or more processors, including a graphics processor; and
a high bandwidth memory (HBM), wherein a plurality of memory channels are included within the HBM, each of the plurality of memory channels within the HBM including:
one or more processing units to perform fused multiply add (FMA) operations on sparse matrix data within the HBM, and
a controller to control processing operations of the one or more processing units, the controller to communicate with the graphics processor, including the controller to: 
receive an indication from the graphics processor that one or more FMA operations on sparse matrix are to be performed within the HBM,
in response to the indication from the graphics processor, retrieve sparse matrix data for the one or more FMA operations and forward the sparse matrix data to the one or more processing units for performance of the one or more FMA operations within the HBM[[.]]; and
store results of the one or more FMA operations in the HBM.
36-37. 	(Cancelled)
within the memory.
39.	(Previously Presented)  The computing system of claim 35, wherein the one or more FMA operations comprise operations in which a majority of elements of a matrix are zero or an insignificant value.
40. 	(Previously Presented)  The computing system of claim 35, wherein the graphics processor and the HBM are included in a same package.

	Please AMEND the specification as follows:

[00160] In one embodiment, each memory channel 752 includes processing units 755 to perform sparse matrix operations. In one embodiment, processing units 755 performs fused multiply add (FMA) operations to process the sparse matrix operations. Each memory channel 752 also includes a controller [[755]] 760 to control the processing operations. In such an embodiment, controller [[755]] 760 retrieves and forwards the sparse matrix data to processing units 755 and stores the operation results. Additionally, controllers [[755]] 760 may communicate with GPU 614 to receive indications as to when sparse matrix operations are to be performed and transmit an indication once the operations have been performed. Performing sparse matrix operations within memory precludes having to transfer large blocks of data to GPU 614 for processing.
Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show appropriate labels as described in the specification.  Figure 7C fails to include labels, e.g. 750 as “memory,” 755 as a “processing unit,” and 760 as a “controller.”  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter

Claims 21-23, 26-30, 33-35, and 38-40 are allowed.

The following is an examiner’s statement of reasons for allowance: The present invention relates to a graphics processing system and memory structure for performing sparse matrix operations.  The prior art of record disclose similar features of the present invention as outlined in the previous Office Actions.  However, the prior art of record fails to specifically teach or suggest, singly or combined, the limitations of independent claims 21, 29, and 35 as now amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612